           Case 2:18-mj-00836-DJA Document 26 Filed 09/19/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Jimmy Carter Kim

 8
                                  UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:18-mj-836-DJA

12                   Plaintiff,                             STIPULATION TO CONTINUE
                                                            PRELIMINARY HEARING
13          v.
                                                            (Sixth Request)
14   JIMMY CARTER KIM,

15                   Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Rebecca Levy, Assistant Federal Public Defender, counsel for Jimmy Kim, that the
21   Preliminary Hearing currently scheduled on September 20, 2019 at 4:00 pm, be vacated and
22   continued to a date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.       The parties require additional time to discuss the potential for a Pre-Indictment
25   negotiations.
26
            Case 2:18-mj-00836-DJA Document 26 Filed 09/19/19 Page 2 of 3




 1           2.     Counsel for the defendant needs additional time to conduct investigation in this
 2   for case in order to determine whether there are any issues that must be litigated prior to a
 3   preliminary hearing and whether the case will ultimately go to preliminary hearing or will be
 4   resolved through negotiations. Specifically, Counsel for the defendant needs additional time
 5   for forensic investigation of discovery and to meet with the client to discuss the details prior to
 6   proceeding forensic investigation of discovery and meet with the client to discuss the details
 7   prior to proceeding.
 8           3.     Defendant is incarcerated and does not object to a continuance.
 9           4.     Both parties agree to the continuance.
10           5.     Additionally, denial of this request for continuance could result in a miscarriage
11   of justice.
12           This is the sixth request for continuance filed herein.
13           DATED this 19th day of September, 2019.
14
15    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
16
17        /s/ Rebecca Levy                                /s/ Christopher Burton
      By_____________________________                  By_____________________________
18    REBECCA LEVY                                     CHRISTOPHER BURTON
      Assistant Federal Public Defender                Assistant United States Attorney
19
20
21
22
23
24
25
26
                                                       2
           Case 2:18-mj-00836-DJA Document 26 Filed 09/19/19 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-mj-836-DJA
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JIMMY KIM,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12                                                                            November 15, 2019,
     September 20, 2019 at the hour of 4:00 p.m., be vacated and continued to _________________

13                  4:00 p.m.
     at the hour of ___:___ __.m.

14          DATED this 19th
                       ____ day of September, 2019.

15
16
                                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                   3
